Title: To George Washington from Henry Knox, 25 October 1789
From: Knox, Henry
To: Washington, George


          
            Sir
            New-York 25th of October 1789
          
          No further intelligence has been received from Georgia since the arrival of Mr Kean.
          This silence, and the powers with which the commissioners were invested to render the treaty advantages to the Creeks generally, and to their cheif particularly are sufficient to arrest the beleif of the report.
          The report itself originated perhaps in the apprehension or misrepresentations of some of the White people in Georgia.
          No occurrence since my last worthy of being commmunicated to you. I have the honor to be sir with the highest respect Your obedient Servant
          
            H. Knox
          
        